DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Tsutsumi (US 2018/0312074) in view of Kojima (U.S. 2016/0297310).

Regarding claim 1, Tsutsumi teaches an electric-powered vehicle including a power supply for vehicle driving (shown in figure 1 item V defined in paragraph [0027] as an electric vehicle), a first system-control power supply (shown in figure 1 item 3 interpreted as low voltage battery), and an inlet electrically connected to the power supply for vehicle driving (shown in figure 1 item 51 defined in paragraph [0030] as an inlet), wherein the electric-powered vehicle is connected to a charger or charger/discharger including a second system-control power supply through a cable that is provided at one end with a connector connectable to the inlet (shown in figure 1 item C defined in paragraph [0030] as an external charger, with a cable interpreted as power line item 82. A second system control power supply is shown in Figure 1 item 80 interpreted as an external power source ), the cable including a first signal line and a second signal line (shown in figure 1 wherein the first signal line is interpreted as communication line item 55 and power line items 21p and 21n).
(shown in figure 1 item 56p and 56n interpreted as a contactor which opens and closes an electric path between the first system control power supply interpreted as low voltage battery item 3).  
Tsutsumi teaches a vehicle controlling circuit to control the first relay (shown in figure 1 item 60 defined in paragraph [0044] as a charge ECU which controls the relay, items 56p and 56n). 
Tsutsumi teaches when the vehicle controlling circuit detects from the first voltage detecting circuit that a voltage is not applied to the second signal line by the second system-control power supply, the vehicle controlling circuit causes the first relay to open the electric path between the first system-control power supply and the first signal line (defined in paragraphs [0047] – [0048] wherein the inlet voltage sensor item 57 provides inlet voltage information to the charge ECU item 60. The charge ECU opens and closes the relay, interpreted as contactor items 56p and 56n based on commands from the charge ECU, thus the relay may be opened in response to the voltage level). 
Tsutsumi does not explicitly teach wherein the electric powered vehicle comprises: a first voltage detecting circuit to detect that a voltage is applied to the second signal line by the second system-control power supply, by detecting a voltage between the second line and a vehicle frame ground.
Kojima teaches wherein the electric powered vehicle comprises: a first voltage detecting circuit to detect that a voltage is applied to the second signal line by the second system-control power supply, by detecting a voltage between the second line and a vehicle frame ground (shown in figure 2 item 712 interpreted as a connector connection detection circuit as defined in paragraph [0041]. Figure 2 shows wherein the detection circuit detects voltage between the second line, item 816 and a vehicle frame ground. Paragraph [0052] teaches wherein the connector detection circuit may be a photocoupler or any other device. Photocouplers are known in the art to detect voltage and may detect the connection voltage of the connector).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the Tsutsumi reference with the teachings of the Kojima reference so that a vehicle may be prevented from moving while connected to the charging cable, so the vehicle is controlled so that it cannot start moving if the connection detection unit detects that the charging cable is connected to the vehicle
The suggestion/motivation for combination can be found in the Kojima reference in paragraph [0006] wherein the charging cable is detected.

Regarding claim 2, Tsutsumi teaches the electric-powered vehicle according to claim 1, wherein when the vehicle controlling circuit detects from the first voltage detecting circuit that a voltage is applied to the second signal line by the second system-control power supply, the vehicle controlling circuit causes the first relay to close the electric path between the first system-control power supply and the first signal line (defined in paragraphs [0047] – [0048] wherein the inlet voltage sensor item 57 provides inlet voltage information to the charge ECU item 60. The charge ECU opens and closes the relay, interpreted as contactor items 56p and 56n based on commands from the charge ECU, thus the relay may be closed in response to the voltage level).




Claims 3 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over Tsutsumi (US 2018/0312074) in view of Kojima (U.S. 2016/0297310) as applied to claim 1 and in further view of Masuda (U.S. 2018/0072176).

Regarding claim 3, Tsutsumi in view of Kojima teaches a charging system comprising: the electric-powered vehicle according to claim 1 (shown in figure 1 item V defined as a vehicle). 
Tsutsumi teaches a charger including a second system-control power supply (A second system control power supply is shown in Figure 1 item 80 interpreted as an external power source) and a cable that is provided at one end with a connector connectable to the inlet (shown in figure 1 item C defined in paragraph [0030] as an external charger, with a cable interpreted as power line item 82 connected to inlet item 51), the cable including a first signal line and a second signal line, wherein the inlet is used for charging the power supply for vehicle driving (shown in figure 1 wherein the first signal line is interpreted as communication line item 55 and power line items 21p and 21n), 
Tsutsumi does not explicitly teach the charger includes a second voltage detecting circuit to detect that a voltage is applied to the first signal line by the first system-control power supply, a charger controlling circuit to detect that a voltage is applied to the first signal line by the first system-control power supply, and a second relay to open/close an electric path between the second system-control power supply and the second signal line, and when the charger controlling circuit detects from the second voltage detecting circuit that a voltage is not applied to the first signal line by the first system-control power supply, the charger controlling circuit causes the second relay to open the electric path between the second system-control power supply and the second signal line.
Masuda teaches wherein the charger includes a second voltage detecting circuit to detect that a voltage is applied to the first signal line by the first system-control power supply (shown in figure 1 item 473 defined in paragraph [0044] as a voltage sensor), a charger controlling circuit to detect that a Masuda teaches in paragraphs [0046] - [0047] wherein the controlling portion 460 includes a CPU, a storage device, input/output ports, and is configured to perform input/output of signals of various sensors and the CPLT control circuit 470 and to control the operation of the CPLT control circuit 470. Voltage sensor item 473 is comprised within the control circuit item 470, thus providing information to the controller item 460 to activate the relay item 450).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle charging system of the Tsutsumi in view of Kojima reference with the charging system of the Masuda reference so that the power may be properly stopped from the power supply facility when needed. 
The suggestion/motivation for combination can be found in the Masuda reference in paragraph [0013] wherein the charger comprises a voltage sensor and a switching circuit unit). 

Regarding claim 4, Tsutsumi in view of Kojima teaches the charging system according to claim 3, but does not explicitly teach wherein when the charger controlling circuit detects from the second voltage detecting circuit that a voltage is applied to the first signal line by the first system-control power supply, the charge Controlling circuit causes the second relay to close the electric path between the second system-control power supply and the second signal line 
Masuda teaches wherein when the charger controlling circuit detects from the second voltage detecting circuit that a voltage is applied to the first signal line by the first system-control power supply, (the second voltage sensor interpreted as voltage sensor item 473 comprised within the CPLT control circuit item 470, outputs the pilot signal CPLT to the charger controlling circuit, item ECU 300, through the connector 410 and the inlet 220. The potential of the pilot signal CPLT is controlled by the ECU 300 of the vehicle 100 and is used as a signal to remotely control the second relay interpreted as CCID relay 450 from the ECU 300. The CPLT control circuit 470 controls the CCID relay 450 based on the potential of the pilot signal CPLT).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle charging system of the Tsutsumi in view of Kojima reference with the charging system of the Masuda reference so that the power may be properly stopped from the power supply facility when needed. 
The suggestion/motivation for combination can be found in the Masuda reference in paragraph [0013] wherein the charger comprises a voltage sensor and a switching circuit unit).

Claims 5 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over over Tsutsumi (US 2018/0312074) in view of Kojima (U.S. 2016/0297310) in further view of Masuda (U.S. 2018/0072176) as applied to claim 3 and in further view of Ichikawa (U.S. 2012/0091958).

Regarding claim 5, Tsutsumi in view of Kojima and in further view of Masuda teaches the charging system according to claim 3 the connector includes a latch to mate with the inlet (shown in figure 2 item 834 defined in paragraph [0051] as a connector latch), but does not explicitly teach a latch state detecting circuit to detect whether the latch is in a latched state in which the latch protrudes from the connector or in an unlatched state in which the latch retracts into the connector, and the charger 
	Ichikawa teaches a latch state detecting circuit to detect whether the latch is in a latched state in which the latch protrudes from the connector or in an unlatched state in which the latch retracts into the connector, and the charger controlling circuit controls the second relay on a basis of a signal output from the latch state detecting circuit (shown in figure 1 item 312 defined in paragraph [0072] as Charging connector 310 includes a connection detection circuit 312 therein for detecting connection of charging connector 310, which detects a connection state between vehicle inlet 270 and charging connector 310).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle charging system of the Tsutsumi in view of Kojima and in further view of Masuda reference with the charging system of the Ichikawa reference so that the system may properly disconnect transmission of power when the latch is disconnected.  
The suggestion/motivation for combination can be found in the Ichikawa reference in paragraph [0071] wherein the charger monitors the connection state.

Regarding claim 6, Tsutsumi in view of Kojima and in further view of Masuda teaches the charging system according to claim 3, but does not explicitly teach wherein the charger controlling circuit detects from the second voltage detecting circuit that a voltage is applied to the first signal line by the first system-control power supply, and thus detects a connection state between the electric-powered vehicle and the charger.
	Ichikawa teaches wherein the charger controlling circuit detects from the second voltage detecting circuit that a voltage is applied to the first signal line by the first system-control power supply, and thus detects a connection state between the electric-powered vehicle and the charger (shown in figure 1 item 312 defined in paragraph [0072] as Charging connector 310 includes a connection detection circuit 312 therein for detecting connection of charging connector 310, which detects a connection state between vehicle inlet 270 and charging connector 310).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle charging system of the Tsutsumi in view of Kojima and in further view of Masuda references with the charging system of the Ichikawa reference so that the system may properly disconnect transmission of power when the latch is disconnected.  
The suggestion/motivation for combination can be found in the Ichikawa reference in paragraph [0071] wherein the charger monitors the connection state.

Regarding claim 7, Tsutsumi in view of Kojima and in further view of Masuda teaches the charging system according to claim 3, the power supply for vehicle driving starts being charged (defined in paragraphs [0069]-[0070] wherein the voltage is detected from the first line signal from the first system power supply, item 2 which is the power supply for the vehicle is charged).
	Tsutsumi in view of Kojima and in further view of Masuda does not explicitly teach wherein when the charger controlling circuit detects from the second voltage detecting circuit that a voltage is applied to the first signal line by the first system-control power supply.
	Ichikawa teaches wherein when the charger controlling circuit detects from the second voltage detecting circuit that a voltage is applied to the first signal line by the first system-control power supply (defined in paragraph [0091] wherein a second voltage sensor 650 detects a voltage of external power supply 402 when plug 320 of charging cable 300 near the external power supply is inserted in power outlet 400, and notifies CCID control unit 610 of the detected value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle charging system of the Tsutsumi in view of Kojima and in 
The suggestion/motivation for combination can be found in the Ichikawa reference in paragraph [0071] wherein the charger monitors the connection state.

Claim 8 are rejected under 35 U.S.C. 103 as being unpatentable over over Tsutsumi (US 2018/0312074) in view of Kojima (U.S. 2016/0297310)  in view of Masuda (U.S. 2018/0072176) as applied to claim 3 and in further view of Ichikawa (U.S 20130/015700)  (‘700).

Regarding claim 8, Tsutsumi in view of Kojima and in further view of Masuda teaches a charging-discharging system including the charging system according to claim 3, but does not explicitly teach wherein the inlet is also used for feeding power from the power supply for vehicle driving, and the charger includes a power feed function of drawing electric power of the power supply for vehicle driving through the cable and outputting the electric power to outside.
	Ichikawa teaches wherein the inlet is also used for feeding power from the power supply for vehicle driving, and the charger includes a power feed function of drawing electric power of the power supply for vehicle driving through the cable and outputting the electric power to outside (defined in paragraph [0042] wherein the vehicles may provide power the grid in a Vehicles-to-Grid (V2G) system). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle charging system of the Tsutsumi in view of Kojima and in further view of Masuda reference with the charging system of the Ichikawa reference so that the system may provide power to the grid when necessary.  
.

Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 03/03/2020, with respect to the rejection(s) of claim(s) 1 - 8 under Tsutsumi (US 2018/0312074) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tsutsumi (US 2018/0312074) in view of Kojima (U.S. 2016/0297310).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979.  The examiner can normally be reached on M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859